DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-16, 20-24, and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 7-8, recites “a first metal layer … embedded in the second side of the second isolation layer” is indefinite and contradicts claim limitations “first and second isolation layers without a metal layer therebetween” in lines 2-3. The examiner suggests clarification.
Claim 22, lines 7-8, recites “a first metal layer … embedded in the second side of the second isolation layer” is indefinite and contradicts claim limitations “first and second isolation layers without a metal layer therebetween” in lines 2-3. The examiner suggests clarification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-16, 22-24, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. [U.S. Patent No. 5,754,088] in view of Massolini et al. [U.S. Pub. No. 2017/0194088].
Regarding Claim 1, Fletcher et al. shows a transformer (Figs. 1-9) comprising:
a first isolation barrier (Col. 2, Lines 65-67 to Col. 3, Lines 1-4) including first (10 or 11) and second (12) isolation layers without a metal layer therebetween (see Fig. 1), in which the first (10 or 11) and second (12) isolation layers form a first laminate (Col. 2, Lines 65-67 to Col. 3, Lines 1-4) having a first through-hole (23, see Fig. 1), the second isolation layer (12) has opposite first (top side) and second (bottom side) sides, and the first side faces the first isolation laver (see Fig. 1); 
a first metal layer (15 at PLANE 2) on or embedded in the second side of the second isolation layer (see Fig. 1, element 15 at PLANE 2 on bottom side of element 12 when combined); 
a second isolation barrier (Col. 3, Lines 32-42) including third (18 or 19) and fourth (20) isolation layers without a metal layer therebetween (see Fig. 1), in which the third (18 or 19) and fourth (20) isolation layers form a second laminate (Col. 3, Lines 32-42) having a second through-hole (23), the fourth isolation layer (20) has opposite third (top side) and fourth (bottom side) sides, and the third side faces the third isolation layer (see Fig. 1); 
a second metal layer (32 at PLANE 4) on the fourth side of the fourth isolation layer (see Fig. 1, element 32 at PLANE 4 on bottom side of element 20 when combined); and 
magnetic material (27) having a first magnetic portion (top portion of element 27) over at least a portion of the first isolation barrier (see Figs. 8-9 with teachings from Figs. 1-7), a second magnetic portion (bottom portion of element 27) over at least a portion of the second metal layer (see Figs. 8-9 with teachings from Figs. 1-7), and a third magnetic portion (25) between the first and second magnetic portions (see Figs. 8-9) and extending through the first and second through-holes (see Figs. 8-9 with teachings from Figs. 1-7).  
Fletcher et al. does not explicitly show a second magnetic portion over all of the second metal layer.
Massolini et al. shows a transformer (Fig. 5 with teachings from Fig. 4 and 7) teaching and suggesting a first isolation barrier (portion of element 130 above element 140, Paragraph [0015]) including first and second isolation layers without a metal layer therebetween (Paragraph [0015] discloses element 130 can be two or more dielectric laminate layers so that a first and second isolation layers without a metal layer can be form), in which the first and second isolation layers form a first laminate (Paragraph [0015]) having a first through-hole (131); 
a second isolation barrier (portion of element 130 below element 150, Paragraph [0015]) including third and fourth isolation layers without a metal layer therebetween (Paragraph [0015] discloses element 130 can be two or more dielectric laminate layers so that a third and fourth isolation layers without a metal layer can be form), in which the third and fourth isolation layers form a second laminate (Paragraph [0015]) having a second through-hole (131); and 
magnetic material having a first magnetic portion (110) over at least a portion of the first isolation barrier (see Figs. 5 and 7), a second magnetic portion (120) over all of the second metal layer (see Figs. 5 and 7, Paragraphs [0019], [0020], [0027]), and a third magnetic portion (125, Paragraph [0024]) between the first and second magnetic portions (see Fig. 5) and extending through the first and second through-holes (see Fig. 5).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a second magnetic portion over all of the second metal layer as taught by Massolini et al. for the transformer as disclosed by Fletcher et al. to facilitate magnetic coupling by having added effect of shielding from electrical interference from the surrounding circuit (Paragraph [0020]).
Regarding Claim 2, Fletcher et al. shows the first and second isolation barriers extend along a first direction (see Fig. 1); and 
wherein the first and second through-holes (23) and the third magnetic portion (25) extend along a second direction normal to the first direction (see Fig. 1, second direction is normal to the first direction). 
Massolini et al. also shows the first and second isolation barriers extend along a first direction (see Fig. 5); and 
wherein the first and second through-holes (131) and the third magnetic portion (125) extend along a second direction normal to the first direction (see Fig. 5, second direction is normal to the first direction). 
Regarding Claim 3, Fletcher et al. shows the magnetic material includes a fourth magnetic portion (24) between the first and second magnetic portions (see Figs. 8-9 with teachings form Figs. 1-7) and external to the first and second isolation barriers (see Figs. 8-9 with teachings form Figs. 1-7).  
Regarding Claim 5, Fletcher et al. shows the magnetic material includes a fifth magnetic portion (26) connecting the first and second magnetic portions (see Figs. 8-9 with teachings form Figs. 1-7) and external to the first and second isolation barriers (see Figs. 8-9 with teachings form Figs. 1-7); and 
wherein the first isolation barrier, the first metal layer, the second isolation barrier, and the second metal layer are between the fourth and fifth magnetic portions (see Figs. 8-9 with teachings form Figs. 1-7, portions of elements 10-12, 15 at PLANE 2, elements 18-20, and 32 at PLANE 4 are between elements 24 and 26).  
Regarding Claim 6, Massolini et al. shows at least one of the first through fourth isolation layers (130) includes pre-preg (Paragraph [0015]).
Fletcher et al. also shows at least one of the first through fourth isolation layers includes pre-preg (Col. 4, Lines 15-26).
Regarding Claim 7, Massolini et al. shows at least one of the first through fourth isolation layers (130) includes bismaleimide triazine (BT) (Paragraph [0015]).
Regarding Claim 8, Fletcher et al. shows at least one of the first through fourth isolation layers includes fabric and resin materials (Col. 4, Lines 15-26).
Regarding Claim 9, Massolini et al. shows the resin material includes bismaleimide triazine (BT) (Paragraph [0015]).  
Regarding Claim 10, Fletcher et al. shows a third metal layer (15 at PLANE 3) between the first metal layer (15 at PLANE 2) and the second isolation barrier (see Fig. 1), and a fourth metal layer (32 at PLANE 5) between the second metal layer (32 at PLANE 4) and the second magnetic portion (see Figs. 8-9 with teachings from Figs. 1-7).  
Regarding Claim 11, Fletcher et al. shows the first and third metal layers include respective first and second coils coupled (15 at PLANE 2 and 15 at PLANE 3 are coupled) in series.  
Fletcher et al. in view of Massolini et al. does not explicitly disclose coupled in series. However, having a connection in series would have been an obvious design choice based on intended and/or environmental use to obtain desirable coupling and inductances.
Regarding Claim 12, Fletcher et al. shows the second and fourth metal layers include respective third and fourth coils coupled (32 at PLANE 4 and 32 at PLANE 5 are coupled) in series.  
Fletcher et al. in view of Massolini et al. does not explicitly disclose coupled in series. However, having a connection in series would have been an obvious design choice based on intended and/or environmental use to obtain desirable coupling and inductances.
Regarding Claim 13, Fletcher et al. shows a first dielectric layer (14) between the first isolation barrier and the second isolation barrier (see Fig. 1), and a second dielectric layer (31) between the second isolation barrier and the second magnetic portion (see Figs. 8-9 with teachings from Fig. 1-7).
Massolini et al. show the first metal layer (140) is embedded in the first dielectric layer (element 130 have two or more dielectric laminate layers, Paragraphs [0015], [0023]); and wherein the second metal layer (150) is embedded in the second dielectric layer (element 130 have two or more dielectric laminate layers, Paragraphs [0015], [0023]).
Regarding Claim 14, Fletcher et al. shows a thickness of the first isolation barrier is between 70µm and 130µm (Col. 2, Lines 65-67 to Col. 3, Lines 1-4).  
Regarding Claim 15, Fletcher et al. shows a thickness of the second isolation barrier is between 100µm and 170µm (Col. 3, Lines 32-42).
Regarding Claim 16, Fletcher et al. in view of Massolini et al. does not explicitly disclose a thickness of the transformer is between 800µm and 1200µm.
However, having a thickness of the transformer is between 800µm and 1200µm would have been an obvious design choice based intended and/or environmental use in order to have a compact design with reduced manufactured size and weight.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of the transformer is between 800µm and 1200µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to have a compact design with reduced manufactured size and weight.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 22, Fletcher et al. shows a transformer (Figs. 1-9) comprising: 
a first isolation barrier (Col. 2, Lines 65-67 to Col. 3, Lines 1-4) including first (10 or 11) and second (12) isolation layers without a metal layer therebetween (see Fig. 1), in which the first (10 or 11) and second (12) isolation layers form a first laminate (Col. 2, Lines 65-67 to Col. 3, Lines 1-4) having a first through-hole (23, Fig. 1), the second isolation layer (12) has opposite first (top side) and second (bottom side) sides, and the first side faces the first isolation layer (see Fig. 1); 
a first metal layer (15 at PLANE 2) on or embedded in the second side of the second isolation layer (see Fig. 1, element 15 at PLANE 2 on bottom side of element 12 when combined); 
a second isolation barrier (Col. 3, Lines 32-42, element 18, 19, or 20) having opposite third (top side) and fourth (bottom side) sides and a second through- hole (23), the third side facing the first metal layer and the first isolation barrier (see Fig. 1); 
a second metal layer (32 at PLANE 4) on the fourth side of the second isolation barrier (see Fig. 1, element 32 at PLANE 4 on bottom side of element 20 when combined); and
magnetic material (27) having a first magnetic portion (top portion of element 27) over at least a portion of the first isolation barrier (see Figs. 8-9 with teachings from Figs. 1-7), a second magnetic portion (bottom portion of element 27) over at least a portion of the second metal layer (see Figs. 8-9 with teachings from Figs. 1-7), and a third magnetic portion (25) connecting the first and second magnetic portions (see Figs. 8-9) and extending through the first and second through-holes (see Figs. 8-9 with teachings from Figs. 1-7).  
Fletcher et al. does not explicitly show a second magnetic portion over all of the second metal layer.
Massolini et al. shows a transformer (Fig. 5 with teachings from Fig. 4 and 7) teaching and suggesting a first isolation barrier (portion of element 130 above element 140, Paragraph [0015]) including first and second isolation layers without a metal layer therebetween (Paragraph [0015] discloses element 130 can be two or more dielectric laminate layers so that a first and second isolation layers without a metal layer can be form), in which the first and second isolation layers form a first laminate (Paragraph [0015]) having a first through-hole (131); 
a second isolation barrier (portion of element 130 below element 150, Paragraph [0015]) having a second through-hole (131); and 
magnetic material having a first magnetic portion (110) over at least a portion of the first isolation barrier (see Figs. 5 and 7), a second magnetic portion (120) over all of the second metal layer (see Figs. 5 and 7, Paragraphs [0019], [0020], [0027]), and a third magnetic portion (125, Paragraph [0024]) connecting the first and second magnetic portions (see Fig. 5) and extending through the first and second through-holes (see Fig. 5).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a second magnetic portion over all of the second metal layer as taught by Massolini et al. for the transformer as disclosed by Fletcher et al. to facilitate magnetic coupling by having added effect of shielding from electrical interference from the surrounding circuit (Paragraph [0020]).
Regarding Claim 23, Massolini et al. shows at least one of the first and second isolation layers (130) include pre-preg (Paragraph [0015]).
Fletcher et al. also shows at least one of the first and second isolation layers (130) include pre-preg (Col. 4, Lines 15-26).
Regarding Claim 24, Massolini et al. shows at least one of the first and second isolation layers (130) include bismaleimide triazine (BT) (Paragraph [0015]).  
Regarding Claim 26, Fletcher et al. shows the second isolation barrier includes third (18 or 19) and fourth (20) isolation layers without a metal layer therebetween (see Fig. 1), in which the third (18 or 19) and fourth (20) isolation layers form a second laminate (Col. 3, Lines 32-42) having the second through-hole (23).  
Regarding Claim 27, Fletcher et al. shows the second isolation barrier includes a fifth isolation layer (19) between the third (18) and fourth (20) isolation layers (see Fig. 1).  
Regarding Claim 28, Fletcher et al. shows a first solder mask layer (10) between the first magnetic portion (top portion of element 27) and the first isolation barrier (elements 11, 12, see Figs. 8-9 with teachings from Figs. 1-7), and a second solder mask layer (37) between the second metal layer (32 at PLANE 4) and the second magnetic portion (bottom portion of element 27, see Figs. 8-9 with teachings from Figs. 1-7).  
Regarding Claim 29, Fletcher et al. shows the second isolation barrier includes a fifth isolation layer (19) between the third (18) and fourth (20) isolation layers (see Fig. 1).



Claim 1-3, 5-16, 22-24, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massolini et al. [U.S. Pub. No. 2017/0194088] in view of Fletcher et al. [U.S. Patent No. 5,754,088].
Regarding Claim 1, Massolini et al. shows a transformer (Fig. 5 with teachings from Fig. 4 and 7) comprising: 
a first isolation barrier (portion of element 130 above element 140, Paragraph [0015]) including first and second isolation layers without a metal layer therebetween (Paragraph [0015] discloses element 130 can be two or more dielectric laminate layers so that a first and second isolation layers without a metal layer can be form), in which the first and second isolation layers form a first laminate (Paragraph [0015]) having a first through-hole (131); 
a second isolation barrier (portion of element 130 below element 150, Paragraph [0015]) including third and fourth isolation layers without a metal layer therebetween (Paragraph [0015] discloses element 130 can be two or more dielectric laminate layers so that a third and fourth isolation layers without a metal layer can be form), in which the third and fourth isolation layers form a second laminate (Paragraph [0015]) having a second through-hole (131); and 
magnetic material having a first magnetic portion (110) over at least a portion of the first isolation barrier (see Figs. 5 and 7), a second magnetic portion (120) over all of the second metal layer (see Figs. 5 and 7, Paragraphs [0019], [0020], [0027]), and a third magnetic portion (125, Paragraph [0024]) between the first and second magnetic portions (see Fig. 5) and extending through the first and second through-holes (see Fig. 5).  
Massolini et al. does not explicitly disclose first and second isolation layers without a metal layer therebetween, the second isolation layer has opposite first and second sides, and the first side faces the first isolation laver, a first metal layer on or embedded in the second side of the second isolation layer, the fourth isolation layer has opposite third and fourth sides, and the third side faces the third isolation layer, a second metal layer on the fourth side of the fourth isolation layer.
Fletcher et al. shows a transformer (Figs. 1-9) teaching and suggesting having a first isolation barrier (Col. 2, Lines 65-67 to Col. 3, Lines 1-4) including first (10 or 11) and second (12) isolation layers without a metal layer therebetween (see Fig. 1), in which the first (10 or 11) and second (12) isolation layers form a first laminate (Col. 2, Lines 65-67 to Col. 3, Lines 1-4) having a first through-hole (23, see Fig. 1), the second isolation layer (12) has opposite first (top side) and second (bottom side) sides, and the first side faces the first isolation laver (see Fig. 1); 
a first metal layer (15 at PLANE 2) on or embedded in the second side of the second isolation layer (see Fig. 1, element 15 at PLANE 2 on bottom side of element 12 when combined); 
a second isolation barrier (Col. 3, Lines 32-42) including third (18 or 19) and fourth (20) isolation layers without a metal layer therebetween (see Fig. 1), in which the third (18 or 19) and fourth (20) isolation layers form a second laminate (Col. 3, Lines 32-42) having a second through-hole (23), the fourth isolation layer (20) has opposite third (top side) and fourth (bottom side) sides, and the third side faces the third isolation layer (see Fig. 1); 
a second metal layer (32 at PLANE 4) on the fourth side of the fourth isolation layer (see Fig. 1, element 32 at PLANE 4 on bottom side of element 20 when combined); and 
magnetic material (27) having a first magnetic portion (top portion of element 27) over at least a portion of the first isolation barrier (see Figs. 8-9 with teachings from Figs. 1-7), a second magnetic portion (bottom portion of element 27) over at least a portion of the second metal layer (see Figs. 8-9 with teachings from Figs. 1-7), and a third magnetic portion (25) between the first and second magnetic portions (see Figs. 8-9) and extending through the first and second through-holes (see Figs. 8-9 with teachings from Figs. 1-7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first and second isolation layers without a metal layer therebetween, the second isolation layer has opposite first and second sides, and the first side faces the first isolation laver, a first metal layer on or embedded in the second side of the second isolation layer, the fourth isolation layer has opposite third and fourth sides, and the third side faces the third isolation layer, a second metal layer on the fourth side of the fourth isolation layer as taught by Fletcher et al. for the transformer as disclosed by Massolini et al. to facilitate electrical insulation to prevent shorting and reduce creepage spacing (Col. 2, Lines 15-26, Col. 2, Lines 65-67 to Col. 3, Lines 1-4 and Col. 3, Lines 32-42).
Regarding Claim 2, Fletcher et al. shows the first and second isolation barriers extend along a first direction (see Fig. 1); and 
wherein the first and second through-holes (23) and the third magnetic portion (25) extend along a second direction normal to the first direction (see Fig. 1, second direction is normal to the first direction). 
Massolini et al. also shows the first and second isolation barriers extend along a first direction (see Fig. 5); and 
wherein the first and second through-holes (131) and the third magnetic portion (125) extend along a second direction normal to the first direction (see Fig. 5, second direction is normal to the first direction). 
Regarding Claim 3, Fletcher et al. shows the magnetic material includes a fourth magnetic portion (24) between the first and second magnetic portions (see Figs. 8-9 with teachings form Figs. 1-7) and external to the first and second isolation barriers (see Figs. 8-9 with teachings form Figs. 1-7).  
Regarding Claim 5, Fletcher et al. shows the magnetic material includes a fifth magnetic portion (26) connecting the first and second magnetic portions (see Figs. 8-9 with teachings form Figs. 1-7) and external to the first and second isolation barriers (see Figs. 8-9 with teachings form Figs. 1-7); and 
wherein the first isolation barrier, the first metal layer, the second isolation barrier, and the second metal layer are between the fourth and fifth magnetic portions (see Figs. 8-9 with teachings form Figs. 1-7, portions of elements 10-12, 15 at PLANE 2, elements 18-20, and 32 at PLANE 4 are between elements 24 and 26).
Regarding Claim 6, Massolini et al. shows at least one of the first through fourth isolation layers (130) includes pre-preg (Paragraph [0015]).
Fletcher et al. also shows at least one of the first through fourth isolation layers includes pre-preg (Col. 4, Lines 15-26).
Regarding Claim 7, Massolini et al. shows at least one of the first through fourth isolation layers (130) includes bismaleimide triazine (BT) (Paragraph [0015]).
Regarding Claim 8, Fletcher et al. shows at least one of the first through fourth isolation layers includes fabric and resin materials (Col. 4, Lines 15-26).
Regarding Claim 9, Massolini et al. shows the resin material includes bismaleimide triazine (BT) (Paragraph [0015]).  
Regarding Claim 10, Fletcher et al. shows a third metal layer (15 at PLANE 3) between the first metal layer (15 at PLANE 2) and the second isolation barrier (see Fig. 1), and a fourth metal layer (32 at PLANE 5) between the second metal layer (32 at PLANE 4) and the second magnetic portion (see Figs. 8-9 with teachings from Figs. 1-7).  
Regarding Claim 11, Fletcher et al. shows the first and third metal layers include respective first and second coils coupled (15 at PLANE 2 and 15 at PLANE 3 are coupled) in series.  
Massolini et al. in view of Fletcher et al. does not explicitly disclose coupled in series. However, having a connection in series would have been an obvious design choice based on intended and/or environmental use to obtain desirable coupling and inductances.
Regarding Claim 12, Fletcher et al. shows the second and fourth metal layers include respective third and fourth coils coupled (32 at PLANE 4 and 32 at PLANE 5 are coupled) in series.  
Massolini et al. in view of Fletcher et al. does not explicitly disclose coupled in series. However, having a connection in series would have been an obvious design choice based on intended and/or environmental use to obtain desirable coupling and inductances.
Regarding Claim 13, Fletcher et al. shows a first dielectric layer (14) between the first isolation barrier and the second isolation barrier (see Fig. 1), and a second dielectric layer (31) between the second isolation barrier and the second magnetic portion (see Figs. 8-9 with teachings from Fig. 1-7).
Massolini et al. show the first metal layer (140) is embedded in the first dielectric layer (element 130 have two or more dielectric laminate layers, Paragraphs [0015], [0023]); and wherein the second metal layer (150) is embedded in the second dielectric layer (element 130 have two or more dielectric laminate layers, Paragraphs [0015], [0023]).
Regarding Claim 14, Fletcher et al. shows a thickness of the first isolation barrier is between 70µm and 130µm (Col. 2, Lines 65-67 to Col. 3, Lines 1-4).  
Regarding Claim 15, Fletcher et al. shows a thickness of the second isolation barrier is between 100µm and 170µm (Col. 3, Lines 32-42).
Regarding Claim 16, Fletcher et al. in view of Massolini et al. does not explicitly disclose a thickness of the transformer is between 800µm and 1200µm.
However, having a thickness of the transformer is between 800µm and 1200µm would have been an obvious design choice based intended and/or environmental use in order to have a compact design with reduced manufactured size and weight.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of the transformer is between 800µm and 1200µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to have a compact design with reduced manufactured size and weight.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 22, Massolini et al. shows a transformer (Fig. 5 with teachings from Fig. 4 and 7) comprising: 
a first isolation barrier (portion of element 130 above element 140, Paragraph [0015]) including first and second isolation layers without a metal layer therebetween (Paragraph [0015] discloses element 130 can be two or more dielectric laminate layers so that a first and second isolation layers without a metal layer can be form), in which the first and second isolation layers form a first laminate (Paragraph [0015]) having a first through-hole (131); 
a second isolation barrier (portion of element 130 below element 150, Paragraph [0015]) having a second through-hole (131); and 
magnetic material having a first magnetic portion (110) over at least a portion of the first isolation barrier (see Figs. 5 and 7), a second magnetic portion (120) over all of the second metal layer (see Figs. 5 and 7, Paragraphs [0019], [0020], [0027]), and a third magnetic portion (125, Paragraph [0024]) connecting the first and second magnetic portions (see Fig. 5) and extending through the first and second through-holes (see Fig. 5).  
Massolini et al. does not explicitly show first and second isolation layers without a metal layer therebetween, the second isolation layer has opposite first and second sides, and the first side faces the first isolation layer, a first metal layer on or embedded in the second side of the second isolation layer, the second isolation barrier having opposite third and fourth sides, the third side facing the first metal layer and the first isolation barrier, and a second metal layer on the fourth side of the second isolation barrier.
Fletcher et al. shows a transformer (Figs. 1-9) teaching and suggesting a first isolation barrier (Col. 2, Lines 65-67 to Col. 3, Lines 1-4) including first (10 or 11) and second (12) isolation layers without a metal layer therebetween (see Fig. 1), in which the first (10 or 11) and second (12) isolation layers form a first laminate (Col. 2, Lines 65-67 to Col. 3, Lines 1-4) having a first through-hole (23, Fig. 1), the second isolation layer (12) has opposite first (top side) and second (bottom side) sides, and the first side faces the first isolation layer (see Fig. 1); 
a first metal layer (15 at PLANE 2) on or embedded in the second side of the second isolation layer (see Fig. 1, element 15 at PLANE 2 on bottom side of element 12 when combined); 
a second isolation barrier (Col. 3, Lines 32-42, element 18, 19, or 20) having opposite third (top side) and fourth (bottom side) sides and a second through- hole (23), the third side facing the first metal layer and the first isolation barrier (see Fig. 1); 
a second metal layer (32 at PLANE 4) on the fourth side of the second isolation barrier (see Fig. 1, element 32 at PLANE 4 on bottom side of element 20 when combined); and
magnetic material (27) having a first magnetic portion (top portion of element 27) over at least a portion of the first isolation barrier (see Figs. 8-9 with teachings from Figs. 1-7), a second magnetic portion (bottom portion of element 27) over at least a portion of the second metal layer (see Figs. 8-9 with teachings from Figs. 1-7), and a third magnetic portion (25) connecting the first and second magnetic portions (see Figs. 8-9) and extending through the first and second through-holes (see Figs. 8-9 with teachings from Figs. 1-7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first and second isolation layers without a metal layer therebetween, the second isolation layer has opposite first and second sides, and the first side faces the first isolation layer, a first metal layer on or embedded in the second side of the second isolation layer, the second isolation barrier having opposite third and fourth sides, the third side facing the first metal layer and the first isolation barrier, and a second metal layer on the fourth side of the second isolation barrier as taught by Fletcher et al. for the transformer as disclosed by Massolini et al. to facilitate electrical insulation to prevent shorting and reduce creepage spacing (Col. 2, Lines 15-26, Col. 2, Lines 65-67 to Col. 3, Lines 1-4 and Col. 3, Lines 32-42).
Regarding Claim 23, Massolini et al. shows at least one of the first and second isolation layers (130) include pre-preg (Paragraph [0015]).
Fletcher et al. also shows at least one of the first and second isolation layers (130) include pre-preg (Col. 4, Lines 15-26).
Regarding Claim 24, Massolini et al. shows at least one of the first and second isolation layers (130) include bismaleimide triazine (BT) (Paragraph [0015]).
Regarding Claim 26, Fletcher et al. shows the second isolation barrier includes third (18 or 19) and fourth (20) isolation layers without a metal layer therebetween (see Fig. 1), in which the third (18 or 19) and fourth (20) isolation layers form a second laminate (Col. 3, Lines 32-42) having the second through-hole (23).  
Regarding Claim 27, Fletcher et al. shows the second isolation barrier includes a fifth isolation layer (19) between the third (18) and fourth (20) isolation layers (see Fig. 1).  
Regarding Claim 28, Fletcher et al. shows a first solder mask layer (10) between the first magnetic portion (top portion of element 27) and the first isolation barrier (elements 11, 12, see Figs. 8-9 with teachings from Figs. 1-7), and a second solder mask layer (37) between the second metal layer (32 at PLANE 4) and the second magnetic portion (bottom portion of element 27, see Figs. 8-9 with teachings from Figs. 1-7).  
Regarding Claim 29, Fletcher et al. shows the second isolation barrier includes a fifth isolation layer (19) between the third (18) and fourth (20) isolation layers (see Fig. 1).


Claims 6-7, 9, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. as applied to claim 1 above, and further in view of Massolini et al. [U.S. Pub. No. 2017/0178787] (hereinafter as “Massolini ‘787”).
Regarding Claims 6-7, 9, 23 and 24, Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. shows the claimed invention as applied above.
In addition, Massolini ‘787 shows at least one of the first through fourth isolation layers (315, 317) includes pre-preg (Paragraph [0008]) and/or bismaleimide triazine (BT) (Paragraph [0008]) and/or the resin material includes bismaleimide triazine (BT) (Paragraph [0008]) and/or at least one of the first and second isolation layers (315, 317) includes pre-preg (Paragraph [0008]) and/or bismaleimide triazine (BT) (Paragraph [0008]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the first through fourth isolation layers includes pre-preg and/or bismaleimide triazine (BT) and/or the resin material includes bismaleimide triazine (BT) and/or at least one of the first and second isolation layers includes pre-preg and/or bismaleimide triazine (BT) as taught by Massolini ‘787 for the transformer as disclosed by Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. to facilitate insulation with high voltage breakdown strength (Paragraph [0008]).
Regarding Claim 21, Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. shows the transformer of claim 1 (see claim 1 rejection above) but does not show a small outline integrated circuit (SOIC) package comprising the transformer.
Massolini ‘787 shows a device (Fig. 10) teaching and suggesting a small outline integrated circuit (SOIC) package comprising the transformer (Paragraph [0053]). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a small outline integrated circuit (SOIC) package as taught by Massolini ‘787 for the transformer as disclosed by Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. to achieve simplicity in assembly the transformer allowing for cheap and fast mass production and have a compact design with low-cost.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. as applied to claim 10 above, and further in view of Lahr et al. [U.S. Patent No. 5,760,671].
Regarding Claims 11-12, Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. shows the claimed invention as applied above but does not show the first and second coils coupled in series and the third and fourth coils coupled in series.  
Lahr et al. shows a transformer (Figs. 3(a)-5(f)) teaching and suggesting the first and second coils (80b, 80c) coupled in series (Col. 3, Lines 39-65) and the third and fourth coils (80d, 80e) copuled in series (Col. 3, Lines 39-65).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first and second coils coupled in series and the third and fourth coils coupled in series as taught by Lahr et al. for the transformer as disclosed by Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. to obtain desirable inductance based on design requirements.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. as applied to claim 1 above, and further in view of Grandmont et al. [U.S. Patent No. 5,949,321].
Regarding Claim 13, Fletcher et al. shows a first dielectric layer (14) between the first isolation barrier and the second isolation barrier (see Fig. 1), and a second dielectric layer (31) between the second isolation barrier and the second magnetic portion (see Figs. 8-9 with teachings from Fig. 1-7).
Massolini et al. show the first metal layer (140) is embedded in the first dielectric layer (element 130 have two or more dielectric laminate layers, Paragraphs [0015], [0023]); and wherein the second metal layer (150) is embedded in the second dielectric layer (element 130 have two or more dielectric laminate layers, Paragraphs [0015], [0023]).
In addition, Grandmont et al. shows a transformer (Figs. 6A-7) teaching and suggesting the first metal layer (12 or 14) is embedded in the first dielectric layer (22, 42, Abstract, Col. 5, Lines 10-67 to Col. 6, Lines 1-17) and the second metal layer (16) is embedded in the second dielectric layer (22, 42, Abstract, Col. 5, Lines 10-67 to Col. 6, Lines 1-17).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first metal layer is embedded in the first dielectric layer; and wherein the second metal layer is embedded in the second dielectric layer as taught by Grandmont et al. for the transformer as disclosed by Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. to facilitate insulation and reliable seal to prevent shorting and protection of the winding elements (Col. 5, Lines 10-67 to Col. 6, Lines 1-17).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. as applied to claim 1 above, and further in view of Khanolkar et al. [U.S. Pub. No. 2015/0069572].
Regarding Claims 14-15, Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. shows the claimed invention as applied above. 
In addition, Khanolkar et al. shows a device (Fig. 4) teaching and suggesting a thickness (T2) of the first isolation barrier (463, 464 or 467, 465) is between 70µm and 130µm (Paragraph [0038], for two layers the thickness is between 60 µm -140 µm) and a thickness (T1) of the second isolation barrier (461, 462) is between 100µm and 170µm (Paragraph [0034]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the first isolation barrier is between 70µm and 130µm and a thickness of the second isolation barrier is between 100µm and 170µm as taught by Khanolkar et al. for the transformer as disclosed by Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. to have a compact design to reduce manufacture size and weight and withstand desirable voltage which optimize transformer performance (Paragraph [0034]).
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of the first isolation barrier is between 70µm and 130µm and a thickness of the second isolation barrier is between 100µm and 170µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to have a compact design with reduced manufactured size and weight.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. as applied to claim 1 above, and further in view of Askarinya et al. [U.S. Patent No. 8,824,161].
Regarding Claim 16, Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. shows the claimed invention as applied above but does not show a thickness of the transformer is between 800µm and 1200µm.  
Askarinya et al. shows a device (Fig. 4B) teaching and suggesting a thickness of the transformer is between 800µm and 1200µm (Col. 5, Lines 12-25 and Lines 52-67, elements 400a, 400b have a thickness between 700 µm to 2200 µm and element G is 25 µm to 150 µm so therefore the total thickness is between 725 µm to 2350 µm).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the transformer is between 800µm and 1200µm as taught by Askarinya et al. for the transformer as disclosed by Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. to have a compact design to reduce manufacture size and weight.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of the transformer is between 800µm and 1200µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to have a compact design with reduced manufactured size and weight.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. as applied to claim 1 above, and further in view of Ito et al. [U.S. Pub. No. 2013/0222101].
Regarding Claim 16, Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. shows the claimed invention as applied above but does not show a thickness of the transformer is between 800µm and 1200µm.  
Ito et al. shows a device (Fig. 1-3B) teaching and suggesting a thickness of the transformer is between 800µm and 1200µm (Paragraph [0085]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the transformer is between 800µm and 1200µm as taught by Ito et al. for the transformer as disclosed by Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. to have a compact design to reduce manufacture size and weight while achieve desirable mechanical strength and inductance (Paragraph [0085]).
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of the transformer is between 800µm and 1200µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to have a compact design with reduced manufactured size and weight.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. as applied to claim 1 above, and further in view of Shusterman et al. [U.S. Patent No. 6,249,762].
Regarding Claim 20, Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. shows the transformer of claim 1 (see claim 1 rejection above) but does not show a surface-mounted integrated circuit (IC) package comprising the transformer.  
Shusterman et al. shows a device (Fig. 1) teaching and suggesting a surface-mounted integrated circuit (IC) package comprising the transformer (see Fig. 1, Abstract, Col. 2, Lines 62-67 to Col. 3, Lines 1-10 and Col. 4, Lines 49-67). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a surface-mounted integrated circuit (IC) package as taught by Shusterman et al. for the transformer as disclosed by Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. to achieve simplicity in assembly the transformer allowing for cheap and fast mass production (Col. 4, Lines 49-67).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. as applied to claim 1 above, and further in view of Humbert et al. [U.S. Pub. No. 2006/0152911].
Regarding Claim 21, Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. shows the transformer of claim 1 (see claim 1 rejection above) but does not show a small outline integrated circuit (SOIC) package comprising the transformer.
Humbert et al. shows a device (Fig. 1) teaching and suggesting a small outline integrated circuit (SOIC) package comprising the transformer (Abstract, Paragraph [0006], claim 19). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a small outline integrated circuit (SOIC) package as taught by Humbert et al. for the transformer as disclosed by Fletcher et al. in view of Massolini et al. and/or Massolini et al. in view of Fletcher et al. to achieve simplicity in assembly the transformer allowing for cheap and fast mass production and have a compact design with low-cost (Abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-16, 20-24, and 26-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conboy et al. [EP 0 715 322 A1] shows a transformer (Fig. 3) teaching and suggesting thick insulator layers 20a-20c, thin insulators 22a-22d, and top and bottom insulation layers 24a, 24b corresponding to isolation layers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837